CATES, Judge.
Minnie Walker was the beneficiary on a burial insurance policy taken out August, 1957, on the life of her lodger, Will Harris, who died May 6, 1958. Protective appeals from a judgment in her favor for $225 for the alternative cash value in the contract.
*71The only question is whether Harris, the insured, applied for the insurance or did Minnie Walker sign the application without his authorization. Protective produced what purported to be an application executed “Will Harris signs his (x) by Minnie Walker, his d’ghter.” Minnie Walker denied writing on the application form. She was not kin to Will Harris.
The purported application was not attached to the policy.
Louise McCain, the agent for Protective, who “wrote” the insurance, denied the purported application was the one she obtained. The true form she said was signed by Harris directly without amanuensis.
The tendencies of the evidence were conflicting. We cannot take weight from either side of the scale without invading the fact-finding province of the jury.
The verdict, in effect, says Harris took out the policy. No question of insurable interest arises where the insured takes out insurance on his own life. National Life & Accident Ins. Co. v. Bridgeforth, 220 Ala. 314, 124 So. 886.
The judgment below is due to be
Affirmed.